Title: George Taylor, Jr., to Bartholomew Dandridge, Jr., 5 September 1793
From: Taylor, George, Jr.
To: Dandridge, Bartholomew, Jr.



Thursday 5 Septr. 1793

G. Taylor Jr. presents his respectful Compliments to Mr. Dandridge—and informs him that Mr. Jefferson desired the Commissions to be filled up agreeably to the Presidents desire on the day the present ones should determine, which will be on the 26. of the present Month. This has accordingly been done having all been commissioned on that day in 1789.
Will Mr. Dandridge be so obliging as to send 100 Blank Sea letters? We want that number to make up the 500 per Month with which we furnish the Treasury.
